Exhibit 10.1

 

[g312191kci001.jpg]

 

December 2, 2011

 

Mr. David G. Durham

5831 S. Birch Court

Greenwood Village, CO 80121

 

Dear Dave:

 

You are hereby notified that your employment with StarTek, Inc. (the “Company”)
is hereby terminated effective as of 5:00 p.m. on November 15, 2011 (the
“Separation Date”).  This letter also sets forth the substance of the terms of
separation (the “Agreement”) which Company is offering to you to aid in your
employment transition.  All terms not defined herein have the same meaning as
given in your employment agreement dated August 22, 2007.

 

1.     SEPARATION.  Your last day of work and employment with the Company shall
be the Separation Date.  By executing this Agreement, you hereby resign any and
all positions held with the Company or any of its affiliates.  Any failure to
execute this Agreement or any revocation of this Agreement by you shall not
reinstate your employment with the Company which shall be terminated as of the
date and time set forth above.

 

2.     ACCRUED SALARY.  On the first regular payroll date following the
execution of this Agreement, the Company will pay you all accrued salary earned
and not paid through the Separation Date, if any, subject to standard payroll
deductions and withholdings.  No paid time off is accrued and unused or payable.

 

3.     SEVERANCE PAYMENTS.  If you timely sign, date and return this Agreement
and comply with the terms contained herein, the Company will pay you as
severance: (i) the equivalent of twelve (12) months of your base salary in
effect as of the Separation Date, in the form of salary continuation for such
twelve (12) month period payable on the Company’s regular payroll cycle
beginning on the first regularly-scheduled payroll date following the Effective
Date of this Agreement as set forth in Section 14, subject to standard payroll
deductions and withholdings (the “Salary Continuation”) and (ii) a lump sum
amount of $210,000 equal to your Annual Bonus Potential, subject to deductions
and withholdings (the “Bonus Payment) payable on July 1, 2012 ((i) and
(ii) collectively, the “Severance Benefits”).

 

4.     HEALTH INSURANCE.  Provided that you timely elect continuation of health
coverage pursuant to COBRA, for a period of twelve (12) months following the
Separation Date, the Company will reimburse you a portion of the cost of your
COBRA insurance premiums that is equal to, and does not exceed, the Company’s
monthly contribution towards your health benefit premiums as of the

 

[g312191kci002.jpg]

 

--------------------------------------------------------------------------------


 

Separation Date; provided, however, that the Company’s obligation to pay your
COBRA premiums will cease immediately in the event you become eligible for group
health insurance during the twelve (12) month period following the Separation
Date, and you hereby agree to promptly notify the Company if you become eligible
to be covered by group health insurance in such event.  On or after the
Separation Date, you will be provided with a separate notice more specifically
describing your rights and obligations to continuing health insurance coverage
under applicable laws.

 

5.     STOCK OPTIONS.  Pursuant to your stock option grants and the plan
governing those grants (the “Plan”), vesting of your stock options will ceased
on your Separation Date.

 

6.     OTHER COMPENSATION OR BENEFITS.  You acknowledge that, except as
expressly provided in this Agreement, you have not earned and will not receive
any additional pay or salary, incentive compensation, severance, equity
interests or options, or benefits after the Separation Date, with the exception
of any vested right you may have under the express terms of a written
ERISA-qualified benefit plan (e.g., 401(k) account).  In particular, but without
limitation, you agree that you are not owed any bonus, incentive compensation,
or commissions, other than as provided in this Agreement.

 

7.     EXPENSE REIMBURSEMENTS.  You agree that have submitted and been
reimbursed for all business expenses you incurred through the Separation Date.

 

8.     RETURN OF COMPANY PROPERTY.  By the close of business on a date not more
than five (5) business days from the effective date of this Agreement, you agree
to return to the Company, if you have not already done so,  all Company
documents (and all copies thereof, in whole or in part) and other Company
property which you have in your possession or control, including, but not
limited to, Company files, notes, drawings, records, plans, forecasts, reports,
studies, analyses, proposals, agreements, engineering information, test data and
materials, financial information, research and development information, sales
and marketing information, customer information and databases, contact
information, operational and personnel information, specifications, code,
software, databases, computer-recorded information, tangible property and
equipment (including, but not limited to, computers, facsimile machines, mobile
telephones, pda’s, VPN access keys, servers and excluding your laptop and
iphone), credit cards, entry cards, identification badges and keys; and any
materials of any kind which contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof in whole or in part). 
You agree that you will make a diligent search to locate any such documents,
property and information within the timeframe referenced above.  If you have
used any personally owned computer, server, or e-mail system to receive, store,
review, prepare or transmit any Company confidential or proprietary data,
materials or information, you agree to provide the Company with a
computer-useable copy of such information and then permanently delete and
expunge such Company confidential or proprietary information from those systems
within five (5) business days from the effective date of this Agreement; and you
agree to provide the Company access to your system as requested to verify that
the necessary copying and/or deletion is done.  You agree that, after the fifth
business following the effective date of this Agreement, you will neither use
nor possess Company property.  Your timely compliance with this paragraph is a
condition precedent to your receipt of the

 

--------------------------------------------------------------------------------


 

severance benefits described in paragraph 3 above.

 

9.     ACKNOWLEDGEMENT OF CONTINUING OBLIGATIONS.  You acknowledge and reaffirm
your continuing obligations under your Manager, Executive Personnel or
Assistants’ Proprietary Information, Inventions, Non-Competition, and
Non-Solicitation Agreement (Exhibit A to your Employment Agreement).  By signing
this Letter, (i) you acknowledge those obligations, including by way of example
but not limitation, obligations to keep information confidential, not to compete
with the Company, and not to solicit employees and clients of the Company, and
(ii) you further acknowledge and agree that the consideration paid by the
Company to you under your Employment Agreement and under this Agreement is
sufficient and valid consideration to support your obligations under such
documents.  A copy of your full Employment Agreement is attached hereto as
Exhibit A.

 

10.  CONFIDENTIALITY.  The provisions of this Agreement shall be held in
strictest confidence by you and the Company and shall not be publicized or
disclosed in any manner whatsoever; provided, however, that:  (a) you may
disclose this Agreement to your immediate family; (b) the parties may disclose
this Agreement in confidence to their respective attorneys, accountants,
auditors, tax preparers, and financial advisors; (c) the Company may disclose
this Agreement as necessary to fulfill standard or legally required corporate
reporting or disclosure requirements; and (d) the parties may disclose this
Agreement insofar as such disclosure may be necessary to enforce its terms or as
otherwise required by law.  In particular, and without limitation, you agree not
to disclose the existence or terms of this Agreement to any current or former
Company employees, consultants, or independent contractors.

 

11.  NON-DISPARAGEMENT.  Both you and the Company agree not to disparage the
other party, and the other party’s officers, directors, employees, shareholders
and agents, in any manner likely to be harmful to them or their business,
business reputation or personal reputation; provided that both you and the
Company shall respond accurately and fully to any question, inquiry or request
for information when required by legal process.

 

12.  NO ADMISSIONS.  You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.

 

13.  RELEASE OF CLAIMS.  In exchange for the payments and other consideration
under this Agreement to which you would not otherwise be entitled, you hereby
release, acquit and forever discharge the Company, and its officers, directors,
agents, servants, employees, attorneys, shareholders, successors, assigns and
affiliates, in their individual, corporate and official capacities, of and from
any and all claims, liabilities, demands, causes of action, costs, expenses,
attorneys’ fees, damages, indemnities and obligations of every kind and nature,
in law, equity, or otherwise, known and unknown, suspected and unsuspected,
disclosed and undisclosed, arising out of or in any way related to agreements,
events, acts or conduct at any time prior to and including the date you sign
this Agreement, including but not limited to: (a) any and all such claims and
demands directly or indirectly arising out of

 

--------------------------------------------------------------------------------


 

or in any way connected with your employment with the Company or the conclusion
of that employment; (b) any claims whatsoever against the Company or those
released above by this Release of Claims arising before you sign this Agreement;
(c) all claims or demands related to salary, bonuses, commissions, incentive
payments, stock, stock options, or any ownership or equity interests in the
Company, including vacation pay, personal time off, fringe benefits, severance
benefits, or any other form of compensation; (d) all claims pursuant to any
federal, any state or any local law, statute, common law or cause of action,
employment or otherwise, including, but not limited to, the federal Civil Rights
Act of 1964, as amended, attorney’s fees under Title VII of the federal Civil
Rights Act of 1964, as amended, or any other statute, agreement or source of
law, the federal Americans with Disabilities Act of 1990, the Family and Medical
Leave Act, the Employee Retirement Income Security Act, the Age Discrimination
in Employment Act, as amended, the Worker Adjustment and Retraining Notification
Act, the Colorado anti-discrimination statute, any other state or local
employment, discrimination, or labor code, and the Equal Pay Act, of 1963, as
amended; (e) all claims for breach of contract, wrongful termination, and breach
of the implied covenant of good faith and fair dealing; and (f) all tort claims,
including, but not limited to, claims for assault, battery, invasion of privacy,
fraud, defamation, emotional distress, and discharge in violation of public
policy.  You represent that you have no lawsuits, claims or actions pending in
your name or on behalf of any other person or entity, against the Company or any
other person or entity subject to the release granted in this paragraph.  You
further agree that in the event you bring a claim or charge covered by this
release, this Agreement shall serve as a complete defense to such claims or
charges. Excluded from this release are any claims that cannot be waived by
law.  Furthermore, you agree to release and discharge the Company not only from
any and all claims which you could make on your own behalf, but also
specifically waive any right to become, and promise not to become, a member of
any class in any proceeding or case in which a claim or claims against the
Company may arise, in whole or in part, from any event which occurred prior to
the date of this Agreement.  If you are not permitted to opt-out of a future
class, then you agree to waive any recovery for which you would be eligible as a
member of such class.

 

14.  ADEA WAIVER AND RELEASE. You acknowledge that you are knowingly and
voluntarily waiving and releasing any rights you may have under the ADEA.  You
also acknowledge that the consideration given for the waiver and release in the
preceding paragraph hereof is in addition to anything of value to which you were
already entitled. You further acknowledge that you have been advised by this
writing, as required by the ADEA, that:  (a) your waiver and release do not
apply to any rights or claims that may arise after the execution date of this
Agreement; (b) you have been advised hereby that you have the right to consult
with an attorney prior to executing this Agreement; (c) you have twenty-one (21)
days to consider this Agreement (although you may choose to voluntarily execute
this Agreement earlier); (d) you have seven (7) days following the execution of
this Agreement by the parties to revoke the Agreement; and (e) this Agreement
will not be effective until the date upon which the revocation period has
expired, which will be the eighth day after this Agreement is executed by you,
provided that the Company has also executed this Agreement by that date
(“Effective Date”).  If you chose to revoke the Agreement, you must send written
notice of the revocation by certified mail, return receipt requested, to Dave M.
Gomez, Senior Vice President and General Counsel, 44 Cook Street, 4th Floor,
Denver CO,

 

--------------------------------------------------------------------------------


 

80206.

 

15.  REMEDY.  You agree that, if you bring any kind of legal claim against the
Company that you have given up by signing this Agreement, then you will be
violating this Agreement and you must pay all legal fees, other costs and
expenses incurred by the Company in defending against your claim.

 

16.  MISCELLANEOUS.  This Agreement, including Exhibit A, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to this subject matter.  It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations.  This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company.  This Agreement shall bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns.  If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question shall be modified by the court so as to be
rendered enforceable.  This Agreement shall be deemed to have been entered into
and shall be construed and enforced in accordance with the laws of the State of
Colorado as applied to contracts made and to be performed entirely within
Colorado.

 

If this Agreement is acceptable to you, please sign below and return the
original to me.  I wish you every success in your future endeavors.

 

 

 

 

Sincerely,

 

 

 

 

 

 

 

STARTEK, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Chad A. Carlson

 

 

 

 

 

 

 

Chad A. Carlson

 

 

 

President and CEO

 

--------------------------------------------------------------------------------


 

I HAVE READ, UNDERSTAND AND AGREE FULLY TO WHAT IS SET FORTH IN THE FOREGOING
AGREEMENT, AND I ACKNOWLEDGE MY CONTINUING OBLIGATIONS UNDER THE PROPRIETARY
INFORMATION, INVENTIONS, NON-COMPETITION, AND NON-SOLICITATION AGREEMENT:

 

 

AGREED:

 

 

 

 

 

/s/ David G. Durham

 

David G. Durham

 

 

 

 

 

12/2/2011

 

Date

 

 

Cc:

Ed Zschau, Chairman of the Board

 

John Harris, Chairman of the Compensation Committee

 

Dave M. Gomez, General Counsel

 

--------------------------------------------------------------------------------